F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                       October 25, 2005
                                 TENTH CIRCUIT
                                                                         Clerk of Court

 EUEL DONAHOU,

               Plaintiff-Appellant,
          v.                                            No. 05-5090
 STATE OF OKLAHOMA; AMY L.
 UNDERWOOD, Assistant Public                         (N.D. Oklahoma)
 Defender; TULSA COUNTY BAR
 ASSOCIATION; R.P. HASS, Judge;                   (D.C. No. 05-CV-141-P)
 CITY OF TULSA; TULSA COUNTY
 COURT; HEALTH & WELLNESS
 CLINIC; JAMES R. GOTWALS; J.
 KENTON FRANCY & ASSOCIATES;
 K.A. JONES; and JOAN M.
 DONAHOU,

               Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before EBEL, McKAY, and HENRY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10 TH C IR . R. 36.3.
this appeal. See F ED . R. A PP . P. 34(a)(2); 10 TH C IR . R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Euel Donahou, proceeding pro se, filed suit under 42 U.S.C. § 1983. He

alleges various violations of his civil rights related to a domestic relations case

from 1994 in the district court of Tulsa County, Oklahoma. The federal district

court dismissed his § 1983 suit with prejudice after concluding that the Rooker-

Feldman doctrine barred review of Mr. Donahou’s claims. We exercise

jurisdiction under 28 U.S.C. § 1291 and affirm the district court’s application of

the Rooker-Feldman doctrine to dismiss the suit. As we explain below, we differ

with the district court only on a procedural point that is easily accommodated

through a minor modification of the district court’s judgment. As so modified,

we affirm the judgment.



                                 I. BACKGROUND

      In March 2005, Mr. Donahou filed a § 1983 complaint in federal district

court. He sets forth various allegations that state courts improperly ruled on

evidentiary issues related to medical expenses for his minor child. Mr. Donahou

primarily contends that state courts disregarded evidence that he presented in a

1994 domestic relations case and subsequent state appeals. The complaint also

asserts that the Oklahoma “appeals court and judges lie” and the Oklahoma


                                           -2-
“Supreme Court refuse [sic] to hear.” Rec. vol. I, doc. 1, at 3 (Complaint, filed

March 16, 2005). Mr. Donahou’s complaint requests sanctions on the defendants

and Oklahoma state courts.

      Several defendants filed motions to dismiss the complaint for lack of

subject matter jurisdiction and for failure to state a claim. In May 2005, the

district court granted permission for Mr. Donahou to proceed in forma pauperis,

and dismissed his § 1983 claim with prejudice. Its order noted that he had filed

two previous cases involving the same subject matter in federal district court;

both were summarily dismissed.



                                II. DISCUSSION

      “We review de novo a district court’s dismissal for lack of subject matter

jurisdiction.” United States v. Rodriguez-Aguirre, 414 F.3d 1177, 1181 (10th Cir.

2005). “On appeal from the dismissal of a pro se complaint, we must construe the

plaintiff’s pleadings liberally, see Haines v. Kerner, 404 U.S. 519, 520 (1972),

and accept their allegations as true.” Wares v. Simmons, 392 F.3d 1141, 1144

(10th Cir. 2004). The liberal-construction principle carries over to pro se

appellate filings as well. See Cummings v. Evans, 161 F.3d 610, 613 (10th Cir.

1998). Even liberally construing Mr. Donahou’s appellate brief, we only find

factual disputes with the earlier state court domestic relations case; he neither


                                         -3-
argues that the district court erred in dismissing his § 1983 suit for lack of subject

matter jurisdiction, nor explains why he can seek review of a final state court

judgment in this court.

      Mr. Donahou appears to contend that his due process rights were violated

in the state court domestic relations case, and he asserts jurisdiction in federal

court because he exhausted his state appeals. However, “[w]here a constitutional

issue could have been reviewed on direct appeal by the state appellate courts, a

litigant may not seek to reverse or modify the state court judgment by bringing a

constitutional claim under 42 U.S.C. § 1983.” Anderson v. Colorado, 793 F.2d

262, 263 (10th Cir. 1986). In Anderson, we upheld the district court’s dismissal

of a § 1983 action under the Rooker-Feldman doctrine, noting that the plaintiff’s

suit “essentially [sought] to undo” the state court decision. Id. at 264. Similarly,

Mr. Donahou could have raised his due process challenge in state proceedings,

and his § 1983 suit is intertwined with and seeks to undo his earlier state court

decision.

      Thus, we agree with the district court that it lacked subject matter

jurisdiction over Mr. Donahou’s complaint. “Final judgments or decrees rendered

by the highest court of a State in which a decision could be had, may be reviewed

by the Supreme Court by writ of certiorari.” 28 U.S.C. § 1257(a). “Section

1257(a) thus implicitly deprives lower federal courts of subject matter jurisdiction


                                          -4-
to entertain cases that would entail review of decisions rendered by state courts.”

Crutchfield v. Countrywide Home Loans, 389 F.3d 1144, 1147 (10th Cir. 2004);

see Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923) (prohibiting lower

federal courts from hearing claims actually decided by a state court); see also

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 483 n.16 (1983)

(extending the holding of Rooker to claims that are “inextricably intertwined”

with a state court judgment).

      However, we further conclude that the district court should not have

dismissed Mr. Donahou’s § 1983 claim with prejudice. A federal court applying

the Rooker-Feldman doctrine lacks jurisdiction to reach the merits of the case.

“A suit dismissed for lack of jurisdiction cannot also be dismissed ‘with

prejudice’; that’s a disposition on the merits, which only a court with jurisdiction

may render.” Frederiksen v. City of Lockport, 384 F.3d 437, 438 (7th Cir. 2004).

In addition, the Seventh Circuit noted:

      When the Rooker-Feldman doctrine applies, there is only one proper
      disposition: dismissal for lack of federal jurisdiction. A jurisdictional
      disposition is conclusive on the jurisdictional question: the plaintiff
      cannot re-file in federal court. But it is without prejudice on the merits,
      which are open to review in state court to the extent the state’s law of
      preclusion permits.

Id.; see also Kenman Eng’g v. City of Union, 314 F.3d 468, 479, 482 (10th Cir.

2002) (stating that “[t]he Rooker-Feldman doctrine is a jurisdictional prohibition”

and affirming the district court’s application of the Rooker-Feldman doctrine and

                                          -5-
dismissal of the case for lack of subject matter jurisdiction).



                                III. CONCLUSION

      Accordingly, we AFFIRM the district court’s application of the Rooker-

Feldman doctrine to dismiss Mr. Donahou’s § 1983 claim. We MODIFY the

district court’s judgment to reflect that all claims asserted in this action are

dismissed for lack of federal jurisdiction, and as so modified the judgment is

AFFIRMED. See 28 U.S.C. § 2106; Atkinson-Bird v. Utah Div. of Child &

Family Servs., 92 Fed. Appx. 645, 648 (10th Cir. 2004) (unpublished) (modifying

a district court’s judgment as to application of the Rooker-Feldman doctrine and

affirming the judgment as so modified).



                                        Entered for the Court,



                                        Robert H. Henry
                                        Circuit Judge




                                          -6-